Citation Nr: 9905201	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
hips.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1983 to May 
1993.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that the veteran had not submitted a well-grounded claim of 
entitlement to service connection for osteoarthritis of the 
hips and denied the claim.  In October 1997, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  In January 1999, the veteran stated 
that he desired a hearing before a Member of the Board 
sitting at the RO.  The veteran has been represented 
throughout this appeal by the American Legion.  


REMAND

In January 1999, the veteran requested a hearing before a 
Member of the Board sitting at the RO.  The requested hearing 
has apparently not been scheduled.  Accordingly, this case is 
REMANDED for the following action: 

The RO should schedule the veteran for 
the requested hearing before a Member of 
the Board sitting at the RO.  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See the 
Veterans' Benefits Improvement Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 U.S.C.A. 
§ 5101 (West 1991 and Supp. 1998) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

- 3 -


